


MONEYGRAM INTERNATIONAL, INC.
2005 OMNIBUS INCENTIVE PLAN
GLOBAL Time-Based RESTRICTED STOCK UNIT
AWARD AGREEMENT
This GLOBAL Time-Based RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”)
is made by and between MoneyGram International, Inc., a Delaware corporation
(the “Company”), and Pamela H. Patsley (the “Participant”). The grant date of
this award is February 24, 2014 (the “Grant Date”).
1.
Award.

The Company hereby grants to the Participant a time-based Restricted Stock Unit
(an “RSU”) award covering 138,198 shares (the “Shares”) of Common Stock, $.01
par value per share, of the Company according to the terms and conditions as
provided in this Agreement, including any country-specific appendix thereto (the
“Appendix”), and in the Company’s 2005 Omnibus Incentive Plan (the “Plan”). Each
RSU represents the right to receive one Share, subject to the vesting
requirements of this Agreement and the terms of the Plan. The RSUs are granted
under Section 6(c) and 6(d) of the Plan. The RSUs are subject to appropriate
adjustment as may be determined by the Committee from time to time in accordance
with Section 8(c) of this Agreement. A copy of the Plan will be furnished upon
request of the Participant. Each capitalized term used but not defined in this
Agreement shall have the meaning assigned to that term in the Plan.
2.
Vesting.



(a)Unless otherwise provided in this Agreement, the RSUs granted under this
Agreement shall vest as follows, provided the Participant remains continuously
employed by the Company or a Subsidiary from the Grant Date through each
anniversary (each a “Vesting Date”):
Vesting Date
 
Aggregate Percentage Vested
1st Anniversary of Grant Date
 
33.3
%
2nd Anniversary of Grant Date
 
33.3
%
3rd Anniversary of Grant Date
 
33.4
%



(b)The Participant shall have no rights to the Shares until the RSUs have
vested. Prior to settlement, the RSUs represent an unfunded and unsecured
obligation of the Company.
(c)For purposes of this Agreement, “Subsidiary” shall mean any present or future
“subsidiary corporation” of the Company, as defined in Section 424(f) of the
Code.
3.Settlement of RSUs. Any RSUs that vest shall be paid to the Participant solely
in whole Shares (i) on the date the RSUs vest in accordance with Section 2
above, including upon a vesting event arising pursuant to Section 6 hereof, or
(ii) if sooner, on the date the RSUs vest pursuant to Section 5 below; provided,
however, that if the Change in Control giving rise to the vesting acceleration
event pursuant to Section 5 below is not a “change in control event” within the
meaning of Section 409A of the Code and the regulations and guidance promulgated
thereunder to the extent applicable (collectively, “Code Section 409A”), then
the RSUs that vest pursuant to Section 5 shall be paid instead in accordance
with Section 3(i).
4.Restrictions on Transfer.
(a)Except as otherwise provided by the Plan or by the Committee, the RSUs shall
not be transferable other than by will or by the laws of descent and
distribution. The RSUs may not be pledged, alienated, attached or otherwise
encumbered, and any purported pledge, alienation, attachment or encumbrance of
the RSUs shall be void and unenforceable against the Company or any
Subsidiaries.
(b)None of the Shares acquired pursuant to the RSU award shall be assigned,
transferred, pledged, hypothecated, given away or in any other manner disposed
of or encumbered, whether voluntarily or by operation of law, unless such
transfer is in compliance with all applicable securities laws (including,
without limitation, the United States Securities Act of 1933, as amended).
5.Effect of Involuntary Termination Following Change in Control. Notwithstanding
the vesting provisions contained in Section 2 above, but subject to the other
terms and conditions contained in this Agreement, from and after a Change in
Control (as defined below) the following provisions shall apply:






--------------------------------------------------------------------------------




(a)Notwithstanding the other provisions of this Section 5, if the RSUs are
assumed or otherwise replaced in connection with a Change in Control and the
Participant’s continuous employment is terminated by the Company or any of its
Subsidiaries without Cause (as defined below) or the Participant terminates her
employment for “Good Reason” (as such term is defined below) in each case within
12 months following the occurrence of such Change in Control but prior to a
Vesting Date, then the unvested RSUs will automatically accelerate and become
vested in full. The vesting acceleration benefits provided under this Section
5(a) are subject to the satisfaction of the conditions set forth in Section 6.6
of the Employment Agreement.
(b)For purposes of this Agreement, “Good Reason” shall mean, without the
Participant’s consent, (A) any material reduction in the Participant’s position
or responsibilities, excluding the failure to continue to serve as Executive
Chairman of the Company or an isolated, insubstantial or inadvertent action not
taken in bad faith; (B) a material reduction of the Participant’s Base Salary,
or Target Bonus (as these terms are defined in the Employment Agreement)
opportunity then in effect, except in connection with an across-the-board
reduction of not more than 10% applicable to similarly situated employees of the
Company; or (C) the reassignment of the Participant’s place of work to a
location more than 50 miles from the Participant’s place of work on the Grant
Date; provided that none of the events described in clauses (A), (B) and (C)
shall constitute Good Reason hereunder unless (x) the Participant shall have
given written notice to the Company of the Participant’s intent to terminate her
employment with Good Reason within sixty (60) days following the occurrence of
any such event and (y) the Company shall have failed to remedy such event within
thirty (30) days of the Company’s receipt of such notice. Failing such cure, a
termination of employment by the Participant for Good Reason shall be effective
on the day following the expiration of such cure period.
Notwithstanding anything else to the contrary contained in this Agreement or the
Employment Agreement, if the Company temporarily suspends the Participant from
her duties but retains the Participant as an employee pending or during an
investigation of whether an act or omission by the Participant constitutes
Cause, and the Participant tenders her resignation based on Good Reason with
respect to the suspension of duties within the required period for resigning for
Good Reason, the Company may delay treating such resignation as for Good Reason
until the completion of the investigation and need not treat the resignation as
based on Good Reason at such date if it can then establish Cause; provided,
however, that the Participant shall retain her right to terminate employment for
Good Reason based on other factors, if applicable.
(c)For purposes of this Agreement, notwithstanding the definition of Change in
Control in any other agreement or plan that may be applicable to the
Participant, “Change in Control” shall mean (i) a sale, transfer or other
conveyance or disposition, in any single transaction or series of transactions,
of all or substantially all of the Company’s assets, (ii) the transfer of more
than 50% of the outstanding securities of the Company, calculated on a
fully-diluted basis, to an entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the United States Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), or (iii) the merger, consolidation
reorganization, recapitalization or share exchange of the Company with another
entity, in each case in clauses (ii) and (iii) above under circumstances in
which the holders of the voting power of the outstanding securities of the
Company, as the case may be, immediately prior to such transaction, together
with such holders’ affiliates and related parties, hold less than 50% in voting
power of the outstanding securities of the Company or the surviving entity or
resulting entity, as the case may be, immediately following such transaction;
provided, however, that the issuance of securities by the Company shall not, in
any event, constitute a Change in Control, and for the avoidance of doubt a sale
or other transfer or series of transfers of all or any portion of the securities
of the Company held by the Investors and their affiliates and related parties
shall not constitute a Change in Control unless such sale or transfer or series
of transfers results in an entity or group (as defined in the Exchange Act)
other than the Investors and their affiliates and related parties holding more
than 50% in voting power of the outstanding securities of the Company; and
provided, further, that to the extent necessary to comply with Code Section 409A
with respect to the payment of deferred compensation, “Change in Control” shall
be limited to a “change in control event” within the meaning of Code Section
409A.
For purposes hereof, “Investors” shall mean the “Investors” as defined in that
certain Amended and Restated Purchase Agreement, dated March 17, 2008, by and
between the Company and the other parties thereto, and their respective
affiliates (not including the Company).
(d)For purposes of this Agreement, “Cause” shall mean a good faith finding by
the Company’s Board of Directors (the “Board”) of: (A) the Participant’s willful
refusal to carry out, in all material respects, the reasonable and lawful
directions of the Board that are within the Participant’s control and consistent
with the Participant’s status as a senior executive of the Company and her
duties and responsibilities hereunder (except for a failure that is attributable
to the Participant’s illness, injury or Disability) for a period of 10 days
following written notice by the Company to the Participant of such failure;
(B) fraud or material dishonesty in the performance of the Participant’s duties
hereunder; (C) an act or acts on the Participant’s part constituting (x) a
felony under the laws of the United States or any state thereof, (y) a
misdemeanor involving moral turpitude or (z) a material violation of federal or
state securities laws; (D) an indictment of the Participant for a felony under
the laws of the United States or any state thereof; (E) the Participant’s
willful misconduct or gross negligence in connection with the Participant’s
duties




--------------------------------------------------------------------------------




hereunder which is materially injurious to the financial condition or business
reputation of the Company; (F) the Participant’s material breach of the
Company’s Code of Conduct and Ethics or any other code of conduct in effect from
time to time to the extent applicable to the Participant, and which breach has a
material adverse effect on the Company; or (G) the Participant’s breach of the
provisions of Sections 8.1, 8.2, 8.3 or 8.4 of the Employment Agreement which
breach has a material adverse effect on the Company.
(e)For purposes of this Agreement, “Employment Agreement” shall mean the
Employment Agreement dated March 27, 2013 by and among the Company and the
Participant.
6.Effect of Termination of Employment. Except as provided in this Section 6 and
in Section 5 above or as otherwise may be determined by the Board, if the
Participant ceases to be an employee of the Company or any of its Subsidiaries,
the following actions shall occur:
(a)Termination for Cause; Resignation Without Good Reason. If the Participant’s
employment with the Company or any of its Subsidiaries is terminated for Cause
(as defined below) or the Participant resigns other than for Good Reason, any
RSUs that are not vested pursuant to Section 2 above as of the date of the
Participant’s termination of employment shall be immediately forfeited.
(b)Involuntary Termination (in the absence of a Change in Control). If the
Participant’s employment with the Company or any of its Subsidiaries is
terminated by the Company without Cause or by the Participant for Good Reason,
then the unvested portion of the RSUs shall remain outstanding and eligible to
vest following the date of termination as if such employment termination had not
occurred, provided that if the Participant breaches her obligations pursuant to
Section 8 of the Employment Agreement, such unvested portion shall be
immediately forfeited without consideration.
(c)Death/Disability. Upon the termination of the Participant’s employment due to
the Participant’s death or Disability (as defined below), then a pro-rated
portion of the RSUs (determined by multiplying the total number of RSUs subject
to the award by a fraction, the numerator of which is the number of days during
the vesting period (i.e., the period commencing the Grant Date and ending on the
third anniversary of the Grant Date) that the Participant is employed with the
Company and the denominator of which is the total number of days in the vesting
period) shall remain outstanding and eligible to vest following the termination
of employment as if such employment termination had not occurred.
(d)For purposes of this Agreement, “Disability” shall mean a determination by a
qualified independent physician mutually acceptable to the Participant and the
Company that the Participant is unable to perform her duties under this
Agreement and in all reasonable medical likelihood such inability will continue
for a period of 120 consecutive days or 180 days in any 365 day period. The
Participant shall fully cooperate in connection with the determination of
whether Disability exists. If the Participant and the Company cannot agree as to
a qualified independent physician, each shall appoint such a physician and those
two physicians shall select a third who shall make such determination in
writing. The determination of Disability made in writing to the Company and the
Participant shall be final and conclusive for all purposes of the Agreement.
(e)For purposes of this Agreement, the Participant shall cease to be
continuously employed (whether or not later found to be invalid or in breach of
any local employment law in the country where the Participant resides and/or is
employed or the terms of the Participant’s employment or service agreement, if
any) as of the date that the Participant is no longer actively providing
services and will not be continuously employed for purposes of the Plan through
any notice period mandated under an employment law or practice in the country
where the Participant resides and/or is employed, even if otherwise applicable
to the Participant’s employment benefits (e.g., continuous employment would not
include any contractual notice period or any period of “garden leave” or similar
period mandated under employment laws in the jurisdictions where the Participant
resides and/or is employed or the terms of the Participant’s employment or
service agreement, if any); the Committee shall have the exclusive discretion to
determine when the Participant is no longer continuously employed for purposes
of the RSU award, and if the Participant is a U.S. taxpayer, such determination
shall be made in accordance with Code Section 409A.
(f)The continued vesting benefits provided in this Section 6 are subject to
satisfaction of the conditions set forth in Section 6.6 of the Employment
Agreement.
7.Forfeiture and Repayment Provisions.
(a)Failure to properly execute the Agreement (and each other document required
to be executed by the Participant in connection with the Participant’s receipt
of the RSUs) in a timely manner following the Grant Date may result in the
forfeiture of the RSUs, as determined in the sole discretion of the Company.
(b)The right to vest in the RSUs shall be conditional upon the fact that the
Participant has read and understood the forfeiture and repayment provisions set
forth in this Section 7, that the Participant has not engaged in any misconduct
or acts contrary to the Company as described below, and that the Participant has
no intent to leave employment with the Company or any of its Subsidiaries for
the purpose of engaging in any activity or providing any services which are
contrary to the spirit and intent of the Post-Employment Restriction Agreement.
(c)The Company is authorized to suspend or terminate this RSU award prior to or
after termination of employment if the Participant engages in any conduct agreed
to be avoided pursuant to the Post-Employment Restriction Agreement. If, at any
time during the applicable restriction period described in the Post-Employment
Restriction Agreement, the Participant engages in any conduct agreed to be
avoided pursuant to the Post-Employment Restriction Agreement, then any gain
(without regard to tax effects) realized by the Participant from the vesting of
the RSUs, in whole or in part, shall be paid




--------------------------------------------------------------------------------




by the Participant to the Company. The Participant consents to the deduction
from any amounts the Company or any of its Subsidiaries owes to the Participant
to the extent of the amounts the Participant owes the Company hereunder.
(d)Misconduct
(i)The Company is authorized to suspend or terminate this RSU award prior to or
after termination of employment if the Company reasonably determines that during
the Participant’s employment with the Company or any of its Subsidiaries:
(1)The Participant knowingly participated in misconduct that causes a
misstatement of the financial statements of the Company or any of its
Subsidiaries or misconduct which represents a material violation of any code of
ethics of the Company applicable to the Participant or of the Code of Conduct or
similar program of the Company; or
(2)The Participant was aware of and failed to report, as required by any code of
ethics of the Company applicable to the Participant or by the Code of Conduct or
similar program of the Company, misconduct that causes a misstatement of the
financial statements of the Company or any of its Subsidiaries or misconduct
which represents a material violation of any code of ethics of the Company
applicable to the Participant or of the Code of Conduct or similar program of
the Company.
(ii)If, at any time after the Participant vests in the RSUs, in whole or in
part, the Company reasonably determines that the provisions of Section 7(c)
apply to the Participant, then any gain (without regard to tax effects) realized
by the Participant from such vesting shall be paid by the Participant to the
Company. The Participant consents to the deduction from any amounts the Company
or any of its Subsidiaries owes to the Participant to the extent of the amounts
the Participant owes the Company under this Section 7.
8.Miscellaneous.
(a)Issuance of Shares. Upon any vesting of the RSUs, and subject to the payment
of any Tax-Related Items (as defined under Section 8(d) below), the Company
shall deliver the Shares in book entry form at the times specified in Section 3
above. The Shares acquired shall be registered in the name of the Participant,
the Participant’s transferee, or if the Participant so requests, in writing at
the time of vesting, jointly in the name of the Participant and another person
with rights of survivorship. If the Participant dies, the Shares acquired shall
be registered in the name of the person entitled to receive the Shares in
accordance with the Plan.
(b)Rights as Shareholder. RSUs are not actual Shares, but rather, represent a
right to receive Shares according to the terms and conditions set forth herein
and the terms of the Plan. Accordingly, the issuance of an RSU shall not entitle
the Participant to any of the rights or benefits generally accorded to
stockholders unless and until a Share is actually issued under Section 8(a)
hereof.
(c)Adjustments to Award.
(i)In the event that the Company engages in a transaction such that any dividend
or other distribution (whether in the form of cash, Shares, other securities or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company
or other similar corporate transaction or event affects the shares covered by
the RSU award, in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under this Agreement, the terms
of this RSU award (including, without limitation, the number and kind of Shares
subject to this RSU award) shall be adjusted as set forth in Section 4(c) of the
Plan.
(ii)Upon a Change in Control, the Committee may, in its sole discretion, adjust
the terms of this RSU award (including, without limitation, the number and kind
of Shares subject to this RSU award) by taking any of the actions permitted
under this Agreement and in accordance with Section 4(c) of the Plan.
(d)Responsibility for Taxes.
(i)Regardless of any action the Company or the Participant’s employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”), the Participant acknowledges that the
ultimate liability for all Tax-Related Items is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Participant further acknowledges that the Company and/or the
Employer (1) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the RSUs, including, but
not limited to, the grant, vesting or settlement of the RSUs, the issuance of
Shares upon settlement of the RSUs, the subsequent sale of Shares acquired
pursuant to such issuance and the receipt of any dividends and/or any dividend
equivalents; and (2) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the RSUs to reduce or eliminate the
Participant’s liability for Tax-Related Items or achieve any particular tax
result. Further, if the Participant has become subject to tax in more than one
jurisdiction between the Grant Date and the date of any relevant taxable or tax
withholding event, as applicable, the Participant acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
(ii)In this regard, the Participant authorizes the Company or its agent to
satisfy the obligations with regard to all Tax-Related Items by withholding in
Shares to be issued upon vesting/settlement of the RSUs. In the event that




--------------------------------------------------------------------------------




such withholding in Shares is problematic under applicable tax or securities law
or has materially adverse accounting consequences, by the Participant’s
acceptance of the RSUs, the Participant authorizes and directs the Company
and/or its agent to sell on the Participant’s behalf a whole number of Shares
from those Shares issued to the Participant at vesting/settlement of the RSUs as
the Company determines to be appropriate to generate cash proceeds sufficient to
satisfy the obligation for Tax-Related Items.
(iii)To avoid negative accounting treatment, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum withholding
rates, in which case the Participant will receive a refund of any over-withheld
amount in cash and will have no entitlement to the equivalent in Shares. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Participant is deemed to have been issued the full number of
Shares subject to the vested RSUs, notwithstanding that a number of the Shares
are held back solely for the purpose of paying the Tax-Related Items due as a
result of any aspect of the Participant’s participation in the Plan.
(iv)Finally, the Participant shall pay to the Company or the Employer any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares if
the Participant fails to comply with the Participant’s obligations in connection
with the Tax-Related Items.
(e)Interpretations. This Agreement is subject in all respects to the terms of
the Plan. A copy of the Plan is available upon the Participant’s request. Terms
used herein which are defined in the Plan shall have the respective meanings
given to such terms in the Plan, unless otherwise defined herein. In the event
that any provision of this Agreement is inconsistent with the terms of the Plan,
the terms of the Plan shall govern. Any question of administration or
interpretation arising under this Agreement shall be determined by the
Committee, and such determination shall be final, conclusive and binding upon
all parties in interest.
(f)Nature of Grant. In accepting the grant, the Participant acknowledges,
understands and agrees that:
(i)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;
(ii)the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of restricted stock units,
or benefits in lieu of restricted stock units, even if restricted stock units
have been granted repeatedly in the past;
(iii)all decisions with respect to future RSU grants, if any, will be at the
sole discretion of the Company;
(iv)the Participant’s participation in the Plan shall not create a right to
further employment with the Employer and shall not interfere with the ability of
the Employer to terminate the Participant’s employment or service relationship
(if any) at any time;
(v)the Participant is voluntarily participating in the Plan;
(vi)the RSUs and the Shares subject to the RSUs are not intended to replace any
pension rights or compensation;
(vii)the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
(viii)the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
(ix)no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from the Participant’s termination of
continuous employment by the Company or the Employer (for any reason whatsoever
and whether or not later found to be invalid or in breach of the Participant’s
employment or service agreement, if any, or of any employment law in the country
where the Participant resides and/or is employed, even it otherwise applicable
to the Participant’s employment benefits from the Employer), and in
consideration of the grant of the RSUs to which the Participant is otherwise not
entitled, the Participant irrevocably agrees never to institute any claim
against the Company or the Employer, waives her ability, if any, to bring any
such claim, and releases the Company and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Participant shall be
deemed irrevocably to have agreed not to pursue such claim and agrees to execute
any and all documents necessary to request dismissal or withdrawal of such
claims; and
(x)the following provisions apply only to the extent the Participant provides
services outside the United States, as determined by the Company:
(A)    the RSUs and the Shares subject to the RSUs are an extraordinary item
that does not constitute compensation of any kind for services of any kind
rendered to the Company or the Employer, and which is outside the scope of the
Participant’s employment or service contract, if any;
(B)    the RSUs and the Shares subject to the RSUs are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event




--------------------------------------------------------------------------------




should be considered as compensation for, or relating in any way to, past
services for the Company, the Employer or any Subsidiary; and
(C)    the RSU grant and the Participant’s participation in the Plan will not be
interpreted to form an employment or service contract or relationship with the
Company or any Subsidiary.
(g)No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant is hereby advised to consult with
her own personal tax, legal and financial advisors regarding her participation
in the Plan before taking any action related to the Plan.
(h)Data Privacy.
(i)The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described in this Agreement and any other RSU grant materials
by and among, as applicable, the Employer, the Company and its Subsidiaries for
the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan.
(ii)The Participant understands that the Company and the Employer may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares of stock or directorships held in the Company, details of all
RSUs or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in the Participant’s favor, for the exclusive
purpose of implementing, administering and managing the Plan (“Data”).
(iii)The Participant understands that Data will be transferred to E*Trade
Financial Services, or such other stock plan service provider as may be selected
by the Company in the future or other stock plan service provider that is
selected by the Participant to the extent permitted by the Company in its sole
discretion, in each case, that is assisting the Company with the implementation,
administration and management of the Plan. The Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than the Participant’s country. If the Participant
resides outside the United States, the Participant understands that she may
request a list with the names and addresses of any potential recipients of the
Data by contacting her local human resources representative. The Participant
authorizes the Company, E*Trade Financial Services and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing her participation in the Plan. The
Participant understands that Data will be held only as long as is necessary to
implement, administer and manage the Participant’s participation in the Plan. If
the Participant resides outside the United States, the Participant understands
that she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing her local human resources representative. Further, the Participant
understands that she is providing the consents herein on a purely voluntary
basis. If the Participant does not consent or if the Participant later seeks to
revoke her consent, her status as an employee and career with the Employer will
not be adversely affected; the only adverse consequence of refusing or
withdrawing her consent is that the Company would not be able to grant RSUs or
other equity awards or administer or maintain such Awards. Therefore, the
Participant understands that refusing or withdrawing her consent may affect the
Participant’s ability to participate in the Plan. For more information on the
consequences of the Participant’s refusal to consent or withdrawal of consent,
the Participant understands that she may contact her local human resources
representative.
(i)Reservation of Shares. The Company shall at all times during the term of the
RSU award reserve and keep available such number of Shares as will be sufficient
to satisfy the requirements of this Agreement.
(j)Securities Matters. The Company shall not be required to deliver any Shares
until the requirements of any securities or other laws, rules or regulations
(including the rules of any securities exchange) as may be determined by the
Company to be applicable are satisfied.
(k)Assignment. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Participant.
(l)Successors and Assigns; No Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the Company and the Participant and
their respective heirs, successors, legal representatives and permitted assigns.
Nothing in this Agreement, expressed or implied, is intended to confer on any
Person other than the Company and the Participant, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.
(m)Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.




--------------------------------------------------------------------------------




(n)Governing Law; Arbitration. The internal law, and not the law of conflicts,
of the State of Texas will govern all questions concerning the validity,
construction and effect of this Agreement. Any controversy, dispute or claim
arising under or in connection with this Agreement (including, without
limitation, the existence, validity, interpretation or breach hereof and any
claim based on contract, tort or statute) shall be resolved by a binding
arbitration, to be held in Dallas, Texas pursuant to the U.S. Federal
Arbitration Act and in accordance with the then-prevailing National Rules of
Resolution of Employment Disputes of the American Arbitration Association (the
“AAA”). The AAA shall select a sole arbitrator. Each party shall bear its own
expenses incurred in connection with arbitration and the fees and expenses of
the arbitrator shall be shared equally by the parties involved in the dispute
and advanced by them from time to time as required. It is the mutual intention
and desire of the parties that the arbitrator be chosen as expeditiously as
possible following the submission of the dispute to arbitration. Once such
arbitrator is chosen, and except as may otherwise be agreed in writing by the
parties involved in such dispute or as ordered by the arbitrator upon
substantial justification shown, the hearing for the dispute will be held within
sixty (60) days of submission of the dispute to arbitration. The arbitrator
shall render her final award within sixty (60) days, subject to extension by the
arbitrator upon substantial justification shown of extraordinary circumstances,
following conclusion of the hearing and any required post-hearing briefing or
other proceedings ordered by the arbitrator. Any discovery in connection with
arbitration hereunder shall be limited to information directly relevant to the
controversy or claim in arbitration. The arbitrator will state the factual and
legal basis for the award. The decision of the arbitrator in any such proceeding
will be final and binding and not subject to judicial review and final judgment
may be entered upon such an award in any court of competent jurisdiction, but
entry of such judgment will not be required to make such award effective. Any
action against any party hereto ancillary to arbitration, including any action
for provisional or conservatory measures or action to enforce an arbitration
award or any judgment entered by any court in respect of any thereof may be
brought in any federal or state court of competent jurisdiction located within
the State of Texas, and the parties hereto hereby irrevocably submit to the
non-exclusive jurisdiction of any federal or state court located within the
State of Texas over any such action. The parties hereby irrevocably waive, to
the fullest extent permitted by applicable law, any objection which they may now
or hereafter have to the laying of venue of any such action brought in such
court or any defense of inconvenient forum for the maintenance of such action.
Each of the parties hereto agrees that a judgment in any such action may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
(o)Notices. The Participant should send all written notices regarding this
Agreement or the Plan to the Company at the following address:
MoneyGram International, Inc.
EVP, General Counsel & Secretary
2828 North Harwood Street, 15th Floor
Dallas, TX 75201
(p)Amendments. The Company may amend this Agreement at any time; provided that,
subject to Section 8(p) hereof and Section 7 of the Plan, no such amendment,
alteration, suspension, discontinuation or termination shall be made without the
Participant’s consent, if such action would materially diminish any of the
Participant’s rights under this Agreement. The Company reserves the right to
impose other requirements on the RSUs and the Shares acquired upon vesting of
the RSUs, to the extent the Company determines it is necessary or advisable
under the laws of the country in which the Participant resides pertaining to the
issuance or sale of Shares or to facilitate the administration of the Plan.
(q)Entire Agreement. This Agreement, including the Appendix, and the Plan and
the other agreements referred to herein and therein and any schedules, exhibits
and other documents referred to herein and therein constitute the entire
agreement and understanding among the parties hereto in respect of the subject
matter hereof and thereof and supersede all prior and contemporaneous
arrangements, agreements and understandings, both oral and written, whether in
term sheets, presentations or otherwise, among the parties hereto, or between
any of them, with respect to the subject matter hereof and thereof.
(r)Severability. If any provision of this Agreement is invalid, illegal, or
incapable of being enforced by any law, all other provisions of this Agreement
shall remain in full force and effect so long as the economic and legal
substance of the transactions contemplated hereby are not affected in any manner
materially adverse to any party. If any provision of this Agreement is held to
be invalid, illegal, or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in order that the transactions
contemplated hereby are consummated as originally contemplated to the greatest
extent possible.
(s)Participant Undertaking. The Participant agrees to take such additional
action and execute such additional documents the Company may deem necessary or
advisable to carry out or effect one or more of the obligations or restrictions
imposed either on the Participant or upon this RSU award pursuant to the
provisions of this Agreement.
(t)Counterparts. For the convenience of the parties and to facilitate execution,
this Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which shall constitute one and the same
document.




--------------------------------------------------------------------------------




(u)Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.
(v)Language. If the Participant has received this Agreement, or any other
document related to the RSU award and/or the Plan translated into a language
other than English and if the meaning of the translated version is different
than the English version, the English version will control.
(w)Appendix. The RSU award shall be subject to any special provisions set forth
in the Appendix for the Participant’s country of residence, if any. If the
Participant relocates to one of the countries included in the Appendix during
the life of the RSU award, the special provisions for such country shall apply
to the Participant, to the extent the Company determines that the application of
such provisions is necessary or advisable under the laws of the country in which
the Participant resides pertaining to the issuance or sale of Shares or to
facilitate the administration of the Plan. The Appendix constitutes part of this
Agreement.
(x)Waiver. The Participant acknowledges that a waiver by the Company of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by the
Participant or any other Participant.
(y)Insider Trading Restrictions/Market Abuse Laws. Depending upon her country of
residence, the Participant may be subject to insider trading restrictions and/or
market abuse laws, which may affect the Participant’s ability to acquire or sell
Shares or rights to Shares (e.g., RSUs) under the Plan during such times as the
Participant is considered to have “inside information” regarding the Company (as
defined by the laws in the Participant’s country).  Any restrictions under these
laws or regulations are separate from and in addition to any restrictions that
may be imposed under any applicable Company insider trading policy.  The
Participant is responsible for complying with any applicable restrictions and is
advised to speak with her personal legal advisor on this matter.
(z)No Trust or Fund Created. Neither the Plan nor the Agreement shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Subsidiary and the Participant or any
other person.
(aa)Section 409A Provisions. This Agreement is intended to comply with Code
Section 409A. Notwithstanding anything in the Plan or this Agreement to the
contrary, to the extent that the payment of RSUs hereunder that constitutes
“deferred compensation” to the Participant under Code Section 409A is otherwise
payable to the Participant under the Plan or this Agreement solely by reason of
the Participant’s termination of employment, such amount or benefit will not be
payable or distributable to the Participant by reason of such circumstance
unless the Committee determines in good faith that the circumstances giving rise
to such termination of employment meet the definition of a “separation from
service,” within the meaning of Code Section 409A. If the payment of RSUs
constitutes deferred compensation subject to Code Section 409A, is made on
account of a separation from service and the Participant is a specified employee
as defined in Section 409A(a)(2)(B) of the Code at the time of such separation
from service, the RSUs shall be paid instead on the earlier of the date that is
six months and one day after the date of the specified employee’s separation
from service and the specified employee’s death.


IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
on the date set forth in the first paragraph.
MONEYGRAM INTERNATIONAL, INC.
By: /s/ Steve Piano
PARTICIPANT
/s/ Pamela H. Patsley
PAMELA H. PATSLEY























